


Exhibit 10.2




JOINT RESEARCH AND PRODUCT DEVELOPMENT AGREEMENT




This Joint Research and Product Development Agreement is entered into effective
May 31, 2012 (the “Effective Date”), between Sumitomo Precision Products Co.,
Ltd., a Japanese corporation having a place of business at 1-10 Fuso-cho,
Amagasaki, Hyogo 660-0891 Japan, (hereinafter “SPP”), and Visualant,
Incorporated a corporation under the laws of the State of Nevada having a
business address of 500 Union Street, Suite 406, Seattle, Washington, 98101, and
subsidiaries and affiliates (hereinafter “VISUALANT”).




WITNESSETH:




WHEREAS, VISUALANT has previously developed spectral signature related
technology which employs spectral pattern matching (hereinafter “SPM
technology”) which has a large variety of potential uses such as security,
authentication, and quality control, portions of which SPM technology are
protected by U.S. patents, pending U.S. and Japanese patent applications,
portions of which SPM technology are protected by copyright, and portions of
which SPM technology are the trade secrets of VISUALANT;




WHEREAS, VISUALANT has previously disclosed proprietary information regarding
the SPM technology to SPP under a confidentiality agreement dated 16-June-2011,
appended hereto as Attachment A;




WHEREAS, SPP has expertise in product design, product production and product
commercialization;




WHEREAS, SPP and VISUALANT desire to cooperate with one another in development
and testing of marketable Scan Head prototypes based on the SPM technology;




WHEREAS, SPP and VISUALANT desire to cooperate with one another in joint
marketing study to identify an early adoption application for the SPM technology
including but not limited to searching for a candidate for marketing partner;
and




WHEREAS, SPP and VISUALANT anticipate developing additional commercially
valuable technology related to the SPM technology, Scan Head prototypes and
joint marketing study;




NOW, THEREFORE, in consideration of the mutual promises herein contained, SPP
and VISUALANT hereby agree as follows:







Article 1

Definitions




1.1         “Agreement” means this Joint Research and Product Development
Agreement.




1.2         “Party” means any of the entities named in this Agreement, including
their wholly owned subsidiaries.




1.3         “Parties” means all of the entities named in this Agreement,
including their wholly owned subsidiaries.




1.4         “Third Party” or “Third Parties” means any entity not named in this
Agreement.




- 1 -

Initials:______

Date:________

--------------------------------------------------------------------------------




1.5         “Confidential Information” means information or material proprietary
to either Party or designated as Confidential Information by either Party and
not generally known to the public, which information or material was developed
by the Party in performance of this Agreement or of which the Party obtained
knowledge of, was exposed to, or gained access to as a result of the Party’s
relationship with the other Party to this Agreement.  Confidential Information
shall include, but not be limited to, the following types of information and
other information of a similar nature whether or not reduced to writing:
 discoveries, inventions whether patentable or not, ideas, concepts, software in
various stages of development, designs, drawings, specifications, algorithms,
formulae, techniques, models, data, source code, object code, documentation,
diagrams, flowcharts, research, analysis, development, processes, procedures,
“know-how,” engineering techniques, marketing techniques and materials,
marketing and development plans, customer name and other information related to
customers, price lists, pricing policies, and financial information.




1.6         “Intellectual Property” means technical and other specifications,
technical designs or solutions, drawings, diagrams, protocols, schematics,
apparatuses, hardware, tools, devices, descriptions, methods, techniques,
processes, formulae, specifications, procedures, methods and results,
algorithms, software, software code (in any form including source code and
object code or executable code), user interfaces, database rights, trade
secrets, registered and unregistered trademarks and service marks, know-how,
inventions whether patentable or not, utility or design patent applications,
utility or design patents, registered or unregistered copyrights, confidential
or proprietary information, mask works rights, registered and unregistered
design rights, utility models, and any other forms of technology, in each case
whether registered or unregistered, throughout the World, as well as business
information including, but not limited to, business plans, vendors, supply
sources, customers, potential customers and pricing, as well as other
Confidential Information.




1.7         “Background Intellectual Property” means any Intellectual Property
conceived of, reduced to practice, invented, developed, authored, created or
owned by a Party before the effective date of this Agreement, and which
Intellectual Property is useful with respect to the product design, product
production and product commercialization of the SPM technology.




1.8         “Resulting Intellectual Property” means any Intellectual Property
resulting from work performed under this Agreement by, or at the direction of,
either Party which relates to SPM technology, including Intellectual Property
conceived of, reduced to practice, invented, developed, authored, created or
owned by either Party following the term of this Agreement to the extent that
such Intellectual Property is shown to be a direct result of work performed
under this Agreement or otherwise acquired in performance of this Agreement.




1.9         “Solely Developed Intellectual Property” means any Resulting
Intellectual Property that is conceived of, reduced to practice, invented,
developed, authored, created by personnel directly under control of a single
Party, or acquired by a single Party.




1.10        “Jointly Developed Intellectual Property” means any Resulting
Intellectual Property that is not Solely Developed Intellectual Property.




1.11        “Existing Confidentiality Agreement” means the Confidentiality
Agreement between the Parties, executed on 16-JUNE-2011, which is appended
hereto as Attachment A.







Article 2

Product and Market Development




2.1         Obligations and Responsibilities




SPP shall perform product development, design, and manufacturability services
during the Term of this Agreement (as defined in Section 7.1) to achieve the
deliverables set out in sections 2.2(a)-2.2(c).  VISUALANT agrees to use its
expertise and best efforts in cooperation with SPP to jointly develop and test
prototypes according to agreed-upon specifications, the specifications to be
developed by the Parties within sixty (60) days of the Effective Date of this
Agreement.  Specifications may be reasonably modified from time to time for just
cause by mutual agreement to be recorded in a memorandum of amendment signed by
the Parties hereto. SPP shall only take responsibility for any issues and
defaults on agreed acceptance condition, development schedule etc. caused by its
product design and manufacturing performances. Any issues and problems caused by
the original IP and related information provided by VISUALANT shall be the
responsibility of VISUALANT.




- 2 -

Initials:______

Date:________

--------------------------------------------------------------------------------




VISUALANT shall perform market development in North America during the Term of
this Agreement to achieve the deliverables set out in sections 2.2(a)-2.2(c).
SPP agrees to use its expertise and best efforts in cooperation with VISUALANT
to jointly develop market and application.




2.2         Deliverables




(a)          SPP shall complete design and manufacture of two (2) Scan Head
Version 6 prototypes meeting agreed-upon specifications for Version 6, as
generally set out in Attachment C and to be further refined, on or before
September 30, 2012. VISUALANT shall hire a business development/program manager
to obtain the market requirement for Version 6 specifications within thirty (30)
days of the Effective Date of this Agreement. VISUALANT shall instruct this
business development/program manager to search for potential partnership for
each possible application in the North American region by September 30, 2012.
 One (1) of the Scan Head Version 6 prototypes shall be delivered by SPP to
VISUALANT for acceptance testing on or before September 30, 2012.  Upon
acceptance by VISUALANT of the delivered Scan Head Version 6 prototype, all
rights, title, and interest in the delivered Scan Head Version 6 prototype will
be owned by VISUALANT, subject to the rights of the Parties pursuant to Article
3 hereof.




(b)          SPP shall exhibit one (1) Scan Head Version 6 prototype at JIMA
2012 in Tokyo Japan. VISUALANT shall plan to exhibit one (1) Scan Head Version 6
prototype at applicable tradeshows in the North American region scheduled after
October 2012.




(c)          SPP shall complete principal design of a Scan Head Version 7
prototype which incorporates an Application Specific Integrated Circuit (ASIC)
on or before December 31, 2012.




(d)          Upon execution of this Agreement, VISUALANT shall promptly provide
to SPP engineering documentation and information related to an existing Scan
Head Version 5 prototype (i.e., Cyclops Version 5 Scan Head), including
algorithms, source code, hardware drawings, circuit schematics, and parts list
to the extent that such exist, and otherwise provide remote technical support to
SPP that is necessary or useful to SPP’s obligations stated in sections
2.2(a)-2.2(c).  Such documentation and information, which is part of the SPM
technology, shall be subject to the terms of a separate License Agreement
between the Parties executed contemporaneously herewith.




(e)          VISUALANT shall specify within sixty (60) days of the Effective
Date of this Agreement technical and non-technical criteria to be used by
VISUALANT in testing performance of the Scan Head Version 6 prototype.




(f)          Upon delivery to it, VISUALANT shall be responsible for promptly
inspecting and testing the Scan Head Version 6 prototype, and approving such at
its sole discretion, such approval not to be unreasonably withheld.  SPP agrees
to provide VISUALANT with assistance in providing test equipment and testing the
prototypes as reasonably requested by VISUALANT.




(g)          VISUALANT shall issue a purchase order for the Scan Head Version 6
prototype.




(h)          See also notes with responsibilities and timeline from
collaborative meeting between VISUALANT and SPP attached as Attachment B and C
hereto.




(i)           See planned deliverables by the Parties to this Agreement attached
as Attachment B and C hereto. During the Term, the Parties shall discuss about
whether to proceed to the next action phase in accordance with Attachment B.  If
they agree to proceed, each Party shall engage in discussions for the next
action phase with the other Party prior to engaging in any business discussions
with third parties.  If they do not agree to proceed, each Party is free to
discuss proceeding with third parties, subject to the rights of the Parties as
set forth in the Agreement.




2.3          Communications




The Parties will hold monthly meetings to review progress, and to agree on
direction or changes.  The monthly meetings will be attended by at least one
representative of each Party who has authority to make binding decisions for the
respective Party.  Attendance may be either in person, or via telephone or video
conferencing.  The Parties agree to use their best efforts in communicating with
one another, including, but not limited to, providing status reports on the
Party’s own performance under this Agreement on an at least bi-weekly basis.




- 3 -

Initials:______

Date:________

--------------------------------------------------------------------------------




2.4         Disclosure of Significant Developments




The Parties shall promptly disclose significant developments with respect to the
Resulting Intellectual Property to one another, and in any event upon demand
therefor by the other, and disclose to the extent necessary or as reasonably
desired by the other Party to allow that other Party to fully appreciate any
advantage or significance of such significant developments.




2.5         Costs




Each Party will bear its own costs in development activities under this
Agreement, except as otherwise explicitly set out herein or later agreed to by
the Parties in writing.  In the case of exceptional costs or exceptionally large
costs, the Parties may choose to share the costs in any manner the Parties deem
equitable.




2.6         Facilities




It is contemplated that primary development activities will occur at the
facilities of the respective Parties. Both parties shall provide at least 1 set
of desk and chair in its own office space for usage by a visitor from the other
Party.




2.7         Program Management




(a)         The Parties shall form the Steering Committee which consists of the
chief member from each party, CEO from VISUALANT and Board Director in charge of
R&D from SPP, who shall assign the rest of the members from his/her own Party up
to 5 people including him/herself. The Steering Committee shall observe the
progress of development program according to this Agreement and implement
countermeasures to any issues if required. The SPP and VISUALANT Boards
recognize the authority of Steering Committee over the issue related to this
Agreement. Any recommendation/suggestion and/or instruction for execution of
those tasks defined by this Agreement raised by Steering Committee shall be
considered by the respective boards.




(b)         The Parties shall set the detailed action plan supporting those
tasks defined by this Agreement, including schedule and assignment of human
resources and responsible parties within fourteen (14) days of the Effective
Date of this Agreement. This detailed action plan shall be reviewed by weekly
review meeting and Steering Committee which shall be held every other month.







Article 3

Intellectual Property Ownership, Decisions, Costs, Grants




3.1         Ownership of Intellectual Property




Subject to any license granted in the License Agreement between the Parties, all
right, title and interest to any Background Intellectual Property remains in and
will be solely owned by the respective Party whose personnel under its control
conceived of, reduced to practice, invented, developed, authored, or otherwise
created the respective Background Intellectual Property.




Subject to any license granted in the License Agreement between the Parties, all
right, title an interest to Jointly Developed Intellectual Property vests in and
will be jointly owned by the Parties in equal shares, including a right to
accounting for any exploitation of the Jointly Developed Intellectual Property.




Subject to any license granted in the License Agreement between the Parties, all
right, title and interest to any Solely Developed Intellectual Property vests in
and will be solely owned by the respective Party whose personnel under its
control conceived of, reduced to practice, invented, developed, authored, or
otherwise created the respective Solely Developed Intellectual Property.




- 4 -

Initials:______

Date:________

--------------------------------------------------------------------------------




3.2         Decisions With Respect to Securing Resulting Intellectual Property




With respect to Jointly Developed Intellectual Property, the Parties will timely
consult each other on substantial decisions regarding securing rights in Jointly
Developed Intellectual Property, including, but not limited to, deciding whether
to file applications to establish or register such rights, deciding in which
countries or regions in which to establish or register such rights, deciding on
the scope of those rights, decisions related to the term of such rights, and
deciding whether to abandon any such applications, whether to maintain such
rights, which includes securing utility and design patent rights, utility model
rights, copyrights, and/or trademark or service mark rights.  VISUALANT and SPP
will with each other’s approval, select and manage counsel to secure Jointly
Developed Intellectual Property, in accordance with the above noted
consultation.




With respect to Solely Developed Intellectual Property, each Party has the
absolute right to make all decisions with respect to securing rights to its own
Solely Developed Intellectual Property, including, but not limited to, deciding
whether to file applications to establish or register such rights, deciding in
which countries or regions in which to establish or register such rights, and
deciding whether to abandon such any such applications, whether to maintain such
rights, including securing utility and design patent rights, utility model
rights, copyrights, and/or trademark or service mark rights.




3.3         Costs Associated With Respect to Securing Resulting Intellectual
Property




The Parties will equally share all reasonable costs associated with securing
rights to Jointly Developed Intellectual Property, including but not limited to
filing, prosecuting, or maintaining of any applications for, or grants of,
utility or design patents, utility models, copyright registrations or trademark
or service mark registrations.  Should one Party decide against securing rights,
that Party must provide timely notice to the other Party, and will thereafter
not be responsible for costs associated with securement of those rights. The
other Party may proceed with securing those rights at its own expense and for
its own sole benefit, such rights subject to any license granted in the License
Agreement between the Parties.




Each Party will bear its own costs associated with securing rights to its own
Solely Developed Intellectual Property.




3.4         Cooperation in Securing Rights In Resulting Intellectual Property




Upon request, either during or after termination of this Agreement, each Party
will (i) sign and deliver any written assignments and other documents and to its
best ability cause those under its control to sign and deliver any written
assignments and other documents, (ii) assist in filing and prosecuting patent,
utility model, and copyright applications, and (iii) do any other things as may
be necessary to perfect rights to the Resulting Intellectual Property, including
testifying in any appeal, interference, litigation, or other legal proceeding
that may arise during or after the termination of this Agreement.




3.5         Decisions With Respect to Enforcing Resulting Intellectual Property




With respect to Jointly Developed Intellectual Property, the Parties will timely
consult each other on all decisions related to possible or actual infringement
or conversion of Jointly Developed Intellectual Property.  Should one Party not
agree to pursue an enforcement action, the other Party may pursue the
enforcement action.  The Party that does not agree to pursue the enforcement
action agrees to be joined in the enforcement action if required.




With respect to Solely Developed Intellectual Property, each Party has the
absolute right to make all decisions with respect to enforcing rights to its own
Solely Developed Intellectual Property, including, but not limited to, deciding
whether to file any actions including legal or administrative actions against
infringers, whether to seek injunctions, whether to seek monetary damages and
the amount of such damages, whether to settle any action and the terms of such
settlements, whether to dismiss an action with or without prejudice, and whether
to grant a license on any terms deemed suitable by the Party and consistent with
the License Agreement between the Parties.




3.6         Costs Associated With Respect to Enforcing Resulting Intellectual
Property




The Parties will equally share all reasonable costs incurred in enforcing rights
to Jointly Developed Intellectual Property against Third Parties, except where
one Party does not agree to pursue the enforcement action, in which case the
Party that pursues the enforcement action does so solely at its own cost, and
has no obligation to account for any proceeds or damages resulting from the
enforcement action to the Party that did not agree to pursue the enforcement
action.




- 5 -

Initials:______

Date:________

--------------------------------------------------------------------------------




Each Party will bear its own costs incurred in enforcing rights to its own
Solely Developed Intellectual Property against Third Parties.







Article 4

Confidentiality and Nondisclosure Agreement




4.1         Confidentiality




The Existing Confidentiality Agreement is incorporated herein by reference.




4.2         Injunctive Relief




Each Party acknowledges that the disclosure of the other Party’s Confidential
Information will give rise to an irreparable injury to the other Party that
cannot be adequately compensated in damages.  Accordingly, each Party agrees
that the other may obtain injunctive relief against disclosure or threatened
disclosure of its Confidential Information, in addition to any such remedies
that may be available in law or at equity.  This provision shall survive the
termination of this Agreement under any and all circumstances and does not
preclude other remedies including but not necessarily limited to money damages.







Article 5

Representations, Warranties, and Indemnifications




5.1         General Representations and Warranty




Each Party represents and warrants that, as of the Effective Date of this
Agreement:




(i)          it is a corporation duly organized, validly existing and in good
standing under the laws of its respective State or Country; and has the full
corporate authority and the legal right to enter into this Agreement;




(ii)         this Agreement has been duly authorized by all necessary corporate
action on the part of the Party,




(iii)        this Agreement does not conflict with, violate, or breach or
constitute a default or require any consent under, any contractual obligation or
court or administrative order by which the Party is bound,




(iv)        it has the full right and authority to grant to any rights or
licenses granted to the other Party under this Agreement or the associated
License Agreement;




(v)          each Party will comply with the requirements of the U.S. Federal
Corrupt Practices Act.




5.2         Disclaimer of Product Warranty




EXCEPT AS EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR AS STATED IN ANY
STANDARD TERMS AND CONDITIONS WHICH MAY ACCOMPANY THE DELIVERY OF THE SCAN HEAD
PROTOTYPES, ANY OTHER PRODUCT OR INTELLECTUAL PROPERTY PROVIDED UNDER THIS
AGREEMENT IS PROVIDED TO A PARTY “AS IS” AND NEITHER PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OR THOSE ARISING FROM THE COURSE OF PERFORMANCE, OR A
COURSE OF DEALING OR TRADE USAGE.   NEITHER PARTY SPECIFICALLY MAKES ANY
WARRANTY WITH RESPECT TO ANY PROTOTYPE, COMPUTER SOFTWARE, PRODUCT, INTELLECTUAL
PROPERTY OR INFORMATION PROVIDED BY IT OR SOLD OR LICENSED HEREUNDER BY THAT
PARTY.  NEITHER PARTY WARRANTS TO THE OTHER PARTY THAT ANY PROTOTYPE, PRODUCT,
SOFTWARE OR INTELLECTUAL PROPERTY PROVIDED OR USED HEREUNDER IS ERROR FREE, WILL
OPERATE WITHOUT INTERRUPTION OR PROVIDE SECURE OPERATIONS.




- 6 -

Initials:______

Date:________

--------------------------------------------------------------------------------




5.3         Limitation of Liability




IN NO EVENT WILL EITHER PARTY BE LIABLE FOR (A) ANY LOST PROFITS, LOSS OF
GOODWILL, LOST SAVINGS, LOST REVENUE, LOST DATA OR ANY INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE, COLLATERAL OR CONSEQUENTIAL DAMAGES, REGARDLESS OF WHETHER
SUCH LIABILITY IS BASED ON BREACH OF CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE AND EVEN IF THE OTHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH LOSSES OR DAMAGES, OR (B) DAMAGES ARISING OUT OF OR RELATING TO THIS
AGREEMENT (IN THE AGGREGATE) EXCEEDING THE AMOUNTS PAID OR PAYABLE TO THE OTHER
PARTY UNDER THIS AGREEMENT OR ANY ASSOCIATED LICENSE AGREEMENT DURING THE LAST
TWELVE (12) MONTHS IMMEDIATELY PRECEDING THE CLAIM.  THESE LIMITATIONS OF
LIABILITY SHALL APPLY NOTWITHSTANDING THE FAILURE OF ESSENTIAL PURPOSE OF ANY
LIMITED REMEDY HEREIN.  THE LIMITATIONS SET FORTH IN THIS SECTION SHALL NOT
APPLY WITH RESPECT TO CLAIMS FOR BREACH OF CONFIDENTIALITY OR A PARTY’S
INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT.




5.4         Intellectual Property Warranty




Each Party represents and warrants to the other that it is the owner of all
rights, title, and interest in and to its Background Intellectual Property, and
that it has the right, authority, and legal capacity to enter into this
Agreement and grant any rights set forth herein or in the associated License
Agreement between the Parties.  Each Party agrees that it will not knowingly
incorporate any patented, copyrighted, trade secret or other proprietary
technology or designs owned by Third Parties, and shall promptly inform the
other Party if it knows or has any reason to believe any product or method may
constitute an infringement or misappropriation of the patents, copyrights, trade
secrets or other proprietary technology or designs owned by Third Parties.  Each
Party shall use reasonable efforts to investigate information it receives of
such Third Party rights when used or proposed for use in the development
activities and to advise the other Party of the results of such investigation.




5.5         No Warranty of Validity; Non-infringement




Nothing in this Agreement shall be construed as (a) a warranty or representation
by either Party as to the validity or scope of any Intellectual Property or (b)
a warranty or representation that any product obtained through the development,
including without limitation any Scan Head prototype will be free from
infringement of intellectual property rights held or otherwise controlled by a
Third Party.




5.6         Indemnification for Infringement of Third Party Rights




Each Party will indemnify, defend and hold harmless the other Party, its
affiliates, directors, officers, employee and agents against any and all loss,
damage, action, suit, claim, demand, liability or expense, and reasonable
attorney fees and expenses (collectively “Losses”) only to the extent such
Losses arise out of any third party claim relating to: (i) willful misconduct of
the indemnifying Party or those under its direct and immediate control, (ii) the
intentional material breach by the indemnifying Party of any of its express
representations or warranties in this Agreement, or (iii) the intentional
material breach by the indemnifying Party of any of its covenants or obligations
in this Agreement.







Article 6

EXPORT RESTRICTIONS AND INFORMATION EXCHANGE




Each Party agrees that it will abide by all export laws, rules and regulations
of the United States and Japan, including without limitation, the U.S.
International Traffic in Arms Regulations of the US Department of State and the
Export Control Act of the US Department of Commerce, in connection with the
disclosure, use and export of any item, information or data disclosed hereunder.




If a Party improperly discloses export-restricted information in violation of
such laws, rules and regulations in performance of this Agreement, that Party
shall indemnify and hold harmless the other Party from all directly applicable
and reasonably incurred resulting claims, demands, damages, costs, fines,
penalties, attorney’s fees and all other expenses.




- 7 -

Initials:______

Date:________

--------------------------------------------------------------------------------




To the extent permissible under applicable security, export or confidentiality
laws, rules, regulations and/or restrictions, the Parties will provide each
other with requested information regarding development and demonstrations to
provide visibility into potential applications and requirements for products.
 Each Party will abide by any export control requirements that the other Party
identifies in writing as being associated with any such information and will
certify that any employees, agents or contractors who have been given access to
such information are “Permitted Persons” as defined in the applicable export
control laws.  Before disclosing any information of the other Party subject to
export control, security or confidentiality requirements to its agent or
contractor, the disclosing Party shall first notify the other Party of such
proposed disclosure and shall provide such information as the non-disclosing
Party deems necessary to approve such disclosure, and the disclosing Party shall
only provide such information to its agent or contractor on the agreement of
such agent or contractor to protect such information to the same extent and in
the same manner as the disclosing Party shall protect such information and the
agreement of the agent or contractor not to further disclose any such
information to any other person.







Article 7

Term of Agreement




7.1         Term




The term of this Agreement shall commence on the Effective Date and continue
through March 31, 2013 (the “Term”), except as set forth herein or if sooner
terminated in accordance with provisions herein.  The Term may be extended by
mutual consent of the Parties.




7.2         Default




In the event that either Party fails to perform in accordance with the
objectives and time schedule agreed upon between the parties for the development
activities and associated obligations, as such may from time-to-time be revised
by the Parties and approved by the Parties, the non-defaulting Party may give
notice of its intent to terminate this Agreement for such failure, specifying
the act or omission on which the notice is based.  If the specified default is
not cured to the satisfaction of the non-defaulting Party within ninety (90)
days of said notice of intent to terminate, the non-defaulting Party may
terminate this Agreement upon giving written notice to the Party in default, and
such termination shall be effective immediately upon the giving of said notice
of termination.  The obligation of the non-defaulting Party to make future
payments, if any, and to fund the development, shall cease and any advance
monies paid by the non-defaulting Party shall be reimbursed by the defaulting
Party.




7.3         Confidentiality Survives After Termination




Upon termination of this Agreement for any reason, including default or material
breach thereof, the provisions regarding confidentiality including the Existing
Confidentiality Agreement and any subsequent Confidentiality Agreements shall
remain in full force and effect for a period of at least five (5) years
following the date of termination, unless specified as longer in such Existing
or subsequent Confidentiality Agreements.




7.4         Return of Confidential Information




On termination of this Agreement, each Party shall return to the other Party all
Confidential Information disclosed to that Party by the other Party and shall
cease and refrain from use or disclosure of said Confidential Information.







Article 8

Miscellaneous Provisions




8.1         No Marketing Obligation




Except as explicitly stated herein, neither Party will be under an obligation
whatsoever to recommend, sell, advertise or otherwise market the other Party’s
products or services to its current or future customers.




- 8 -

Initials:______

Date:________

--------------------------------------------------------------------------------




8.2         No Publicity Without Consent




Neither Party shall, without the prior written consent of the other Party, which
consent shall not be unreasonably withheld or delayed, publicize, issue press
releases or make any announcements in relation to this Agreement in a manner
which does not conform with such rules as may from time to time be agreed
between the Parties.  If a Party desires to issue a press release, that Party
shall provide a copy of the proposed press release to the other Party and obtain
the other Party’s written consent prior to the actual release.  Other than as
required by using the prototypes or other products, neither Party shall directly
or indirectly use in commerce the other Party’s company name, logo, trademark,
service mark or brand name, or the name of any manager, officer or employee
thereof, without the other Party’s prior written consent.




8.3         No Third Party Rights




No provisions of this Agreement are intended, nor shall be interpreted, to
provide or create any Third Party beneficiary rights or any other rights of any
kind in any client, customer, affiliate, shareholder, partner of any Party
hereto or any other person or entity unless specifically provided otherwise
herein, and, except as so provided, all provisions hereof shall be personal
solely between the Parties to this Agreement.  Except as explicitly agreed in
the Agreement, neither Party shall act in any way as the agent of the other
Party or attempt to bind the other Party without the other Party’s prior written
consent to such action.




8.4         Dispute Resolution




In the event of any disagreement with respect to performance under this
Agreement, the Parties agree first to discuss the dispute informally.  In the
event that a resolution is not achieved at the informal level, the Parties shall
each designate one member of senior management to negotiate the dispute
directly.  In the event that such a negotiation is not successful in achieving
the resolution of the dispute, the Parties agree to submit the dispute to
non-binding arbitration pursuant to the Commercial Rules of the American
Arbitration Association.  The Parties shall each bear their own costs associated
with the Arbitration.




8.5         Notice




Any notice, request, instruction, or other communication to be given hereunder
by any party hereto to any other Party shall be in writing and delivered
personally or sent by facsimile, registered or certified mail, postage prepaid,
as follows:




If to VISUALANT:




VISUALANT, Inc.

500 UNION ST, STE. 406

SEATTLE, WA 98101

USA

Attention:  Ron Erickson, CEO and President

Facsimile:  (206) 826-0451




If to SPP:




OFFICE TOWER Y, 8th FLOOR

1-8-11 HARUMI, CHUO-KU

TOKYO, 104-6108 JAPAN

Attention:  Ichiro Takesako, General Manager

Facsimile: 81-(0)3-6220-0732




or at such other address for a Party as shall be specified by like written
notice.  Any notice that is delivered personally in the manner provided herein
shall be deemed to have been duly given to the Party to whom it is directed upon
actual receipt by such Party (or its agent for notices hereunder).  Any notice
that is sent by facsimile or addressed and mailed in the manner herein provided
shall be conclusively presumed to have been duly given to the Party to which it
is sent by facsimile or addressed at the close of business, local time of the
recipient, on the third day after the day it is so sent by facsimile or placed
in the mail.




- 9 -

Initials:______

Date:________

--------------------------------------------------------------------------------




8.6         Governing Law




This Agreement shall be construed in accordance with and governed by the laws of
the State of Washington, excluding any choice of law rules that direct the
application of the laws of another jurisdiction.




8.7         Jurisdiction and Venue




In the event that non-binding arbitration pursuant to Section 8.4 is
unsuccessful, the Parties agree that jurisdiction and venue of any legal action
between them shall vest in the United States District Court for the Western
District of Washington sitting in Seattle.




8.8         Force Majeure




Neither Party shall be liable for any failure or delay due to fire, flood, or
such other unforeseen or catastrophic circumstance beyond that Party’s
reasonable control, such as epidemic, war, civil disorder, government acts or
restrictions, acts of god, or other matters commonly referred to as “force
majeure,” and its performance shall be suspended during such time period,
providing the Party so affected takes diligent action to overcome such force
majeure.




8.9         Relationship of the Parties




The Parties specifically designate this Agreement as a Joint Research Agreement
under 35 U.S.C. 103 (CREATE Act).  Nothing contained in this Agreement shall be
construed to place SPP and VISUALANT in the relationship of partners, joint
ventures, or principal and agent, and neither Party shall have the power to
obligate or bind the other in any manner whatsoever.




8.10        Assignability




The Parties may assign its rights and obligations under this Agreement to any
subsidiary, successor, parent, assign, or affiliated company.  Subject to the
foregoing, this Agreement is personal as to the Parties and may not be otherwise
assigned in whole or part without the other Party’s prior written permission,
which shall not be unreasonably withheld, unless assigned as part of a transfer
of substantially all of the assets of the Party or line of business of the
Party.




8.11        Successors




Subject to the provision of 8.10, this Agreement shall be binding upon and inure
to the benefit of the successors, heirs, and permitted assigns of VISUALANT and
SPP.




8.12        No Waiver




The failure of either Party to enforce any provision of this Agreement or to
terminate this Agreement for the breaching of any covenant or conditions herein
shall not operate thereafter as a waiver of that provision or any other
provision of this Agreement, or as a waiver of the right to terminate this
Agreement except to the extent specifically set forth in this Agreement.




8.13        Severability




Any provision of this Agreement that in any way contravenes or is unenforceable
under any law of a nation or state in which this Agreement is effective shall be
deemed separable and not a part of this Agreement and to that extent void,
however, all remaining provisions of this Agreement shall be valid and in full
force and effect.




8.14        Books and Records




Each Party shall keep and maintain for a period of at least two (2) years, true
and complete books and records pertaining to the costs and fees for the services
rendered or incurred pursuant to this Agreement in the joint development effort
in sufficient detail to enable the other Party to accurately determine payments
due and payable, if any, pursuant to this Agreement or the associated License
Agreement.  Upon the written request of a Party, such books and records shall be
made available at a reasonable time during reasonable business hours for
inspection by the requesting Party.




- 10 -

Initials:______

Date:________

--------------------------------------------------------------------------------




8.15        Sole Understanding and Amendment




This Agreement and the associated License Agreement and Existing Confidentiality
Agreement set forth the entire agreement and understanding between VISUALANT and
SPP as to the subject matter described herein, and supersede and merge all prior
discussions, correspondence, negotiations, and agreements between them relating
thereto except as otherwise provided herein.  This Agreement may be amended only
in a writing signed by all Parties hereto.




8.16        Captions




The captions are inserted herein only as a matter of convenience and for
reference and in no way define, limit, or describe the scope of this Agreement
or the intent of any provisions herein.




8.17        Counterparts




This Agreement may be executed in any number of copies, each of which shall be
deemed an original, but all of which taken together shall constitute one and the
same instrument. Where copies are in different languages, the English version
shall be controlling.




IN WITNESS WHEREOF, VISUALANT and SPP have caused this Agreement to be executed
on the dates accompanying each signature below.







Sumitomo Precision Products Co., Ltd.




By:

/s/ Susumu Kaminaga

Name:

Susumu Kaminaga

Title:

President







Visualant Incorporated




By:

/s/ Ronald P. Erickson

Name:

Ronald P. Erickson

Title:

President and CEO








- 11 -

Initials:______

Date:________

--------------------------------------------------------------------------------